OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:April 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX Proxy Voting Records Fund Name: Palmer Square Absolute Return Fund Reporting Period: 7/1/2012 - 6/10/2013 2 Issuer: a BTA BANK JSC ELN PERP Ticker: b 3JHL38 CUSIP: c 9LN010UB2 Meeting Date: d 8/16/2012 Ballot Issue e Description e Proponent f Vote Cast g,h Mgmt Rec i Restructuring proceedings ; Disclosure of benefiscial ownership Management FOR 2 Issuer: a CELLCOM ISRAEL LTD Ticker: b CEL CUSIP: c M2196U109 Meeting Date: d 7/5/2012 Record Date Ballot Issue e Description e Proponent f Vote Cast g,h Mgmt Rec i All items Management FOR For 2 Issuer: a JSC ALLIANCE BANK Ticker: b CUSIP: c 46618T9J4 Meeting Date: d 12/18/2 Ballot Issue e Description e Proponent f Vote Cast g,h Mgmt Rec i Disclose benefical ownership Management FOR For 2 Issuer: a WIND ACQUISITION HOLDING Ticker: b CUSIP: c 94163T9P9 Meeting Date: d 7/1/2013 Ballot Issue e Description e Proponent f Vote Cast g,h Mgmt Rec i interest payment Management FOR For Meeting Date Range: 01-Jul-2012 To 30-Jun-2013 All Accounts AMERICAN CAPITAL AGENCY CORP. Security: 02503X105 Meeting Type: Annual Ticker: AGNC Meeting Date: 28-Jun-2013 ISIN US02503X1054 Vote Deadline Date: 27-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT M. COUCH For None 0 0 0 2 ELECTION OF DIRECTOR: MORRIS A. DAVIS For None 0 0 0 3 ELECTION OF DIRECTOR: RANDY E. DOBBS For None 0 0 0 4 ELECTION OF DIRECTOR: LARRY K. HARVEY For None 0 0 0 5 ELECTION OF DIRECTOR: PRUE B. LAROCCA For None 0 0 0 6 ELECTION OF DIRECTOR: ALVIN N. PURYEAR For None 0 0 0 7 ELECTION OF DIRECTOR: MALON WILKUS For None 0 0 0 8 ELECTION OF DIRECTOR: JOHN R. ERICKSON For None 0 0 0 9 ELECTION OF DIRECTOR: SAMUEL A. FLAX For None 0 0 0 10 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL AUTHORIZED SHARES OF OUR PREFERRED STOCK FROM 10,000,,000,000. For None 0 0 0 11 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 CELGENE CORPORATION Security: Meeting Type: Annual Ticker: CELG Meeting Date: 12-Jun-2013 ISIN US1510201049 Vote Deadline Date: 11-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ROBERT J. HUGIN For 0 0 0 2 R.W. BARKER, D. PHIL. For 0 0 0 3 MICHAEL D. CASEY For 0 0 0 4 CARRIE S. COX For 0 0 0 5 RODMAN L. DRAKE For 0 0 0 6 M.A. FRIEDMAN, M.D. For 0 0 0 7 GILLA KAPLAN, PH.D. For 0 0 0 8 JAMES J. LOUGHLIN For 0 0 0 9 ERNEST MARIO, PH.D. For 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 For None 0 0 0 4 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 5 STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Against None 0 0 0 DELTA AIR LINES, INC. Security: Meeting Type: Annual Ticker: DAL Meeting Date: 27-Jun-2013 ISIN US2473617023 Vote Deadline Date: 26-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 20-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD H. ANDERSON For None 0 0 0 2 ELECTION OF DIRECTOR: EDWARD H. BASTIAN For None 0 0 0 3 ELECTION OF DIRECTOR: ROY J. BOSTOCK For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN S. BRINZO For None 0 0 0 5 ELECTION OF DIRECTOR: DANIEL A. CARP For None 0 0 0 6 ELECTION OF DIRECTOR: DAVID G. DEWALT For None 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM H. EASTER III For None 0 0 0 8 ELECTION OF DIRECTOR: MICKEY P. FORET For None 0 0 0 9 ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN For None 0 0 0 10 ELECTION OF DIRECTOR: DAVID R. GOODE For None 0 0 0 11 ELECTION OF DIRECTOR: GEORGE N. MATTSON For None 0 0 0 12 ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS For None 0 0 0 13 ELECTION OF DIRECTOR: KENNETH C. ROGERS For None 0 0 0 14 ELECTION OF DIRECTOR: KENNETH B. WOODROW For None 0 0 0 15 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 16 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 17 A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. Against None 0 0 0 EASTMAN CHEMICAL COMPANY Security: Meeting Type: Annual Ticker: EMN Meeting Date: 02-May-2013 ISIN US2774321002 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 28-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GARY E. ANDERSON For None 0 0 0 2 ELECTION OF DIRECTOR: BRETT D. BEGEMANN For None 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN R. DEMERITT For None 0 0 0 4 ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ For None 0 0 0 5 ELECTION OF DIRECTOR: JULIE F. HOLDER For None 0 0 0 6 ELECTION OF DIRECTOR: RENEE J. HORNBAKER For None 0 0 0 7 ELECTION OF DIRECTOR: LEWIS M. KLING For None 0 0 0 8 ELECTION OF DIRECTOR: DAVID W. RAISBECK For None 0 0 0 9 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT For None 0 0 0 10 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS For None 0 0 0 11 ADVISORY VOTE ON STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE STEPS NECESSARY TO PERMIT STOCKHOLDERS TO ACT BY WRITTEN CONSENT Against None 0 0 0 EXPRESS SCRIPTS HOLDING COMPANY Security: 30219G108 Meeting Type: Annual Ticker: ESRX Meeting Date: 09-May-2013 ISIN US30219G1085 Vote Deadline Date: 08-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GARY G. BENANAV For None 0 0 0 2 ELECTION OF DIRECTOR: MAURA C. BREEN For None 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM J. DELANEY For None 0 0 0 4 ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC For None 0 0 0 5 ELECTION OF DIRECTOR: THOMAS P. MAC MAHON For None 0 0 0 6 ELECTION OF DIRECTOR: FRANK MERGENTHALER For None 0 0 0 7 ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD For None 0 0 0 8 ELECTION OF DIRECTOR: JOHN O. PARKER, JR. For None 0 0 0 9 ELECTION OF DIRECTOR: GEORGE PAZ For None 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH For None 0 0 0 11 ELECTION OF DIRECTOR: SAMUEL K. SKINNER For None 0 0 0 12 ELECTION OF DIRECTOR: SEYMOUR STERNBERG For None 0 0 0 13 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. For None 0 0 0 14 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For None 0 0 0 FIFTH STREET FINANCE CORP. Security: 31678A103 Meeting Type: Annual Ticker: FSC Meeting Date: 14-Mar-2013 ISIN US31678A1034 Vote Deadline Date: 13-Mar-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Feb-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD P. DUTKIEWICZ For None 0 0 0 2 ELECTION OF DIRECTOR: FRANK C. MEYER For None 0 0 0 3 ELECTION OF DIRECTOR: DOUGLAS F. RAY For None 0 0 0 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. For None 0 0 0 5 TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. For None 0 0 0 GOLAR LNG LIMITED Security: G9456A100 Meeting Type: Annual Ticker: GLNG Meeting Date: 21-Sep-2012 ISIN BMG9456A1009 Vote Deadline Date: 20-Sep-2012 Agenda Management Total Ballot Shares: Last Vote Date: 06-Aug-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RE-ELECT JOHN FREDRIKSEN AS A DIRECTOR OF THE COMPANY. For None 0 0 0 2 TO RE-ELECT KATE BLANKENSHIP AS A DIRECTOR OF THE COMPANY. For None 0 0 0 3 TO RE-ELECT HANS PETTER AAS AS A DIRECTOR OF THE COMPANY. For None 0 0 0 4 TO RE-ELECT KATHRINE FREDRIKSEN AS A DIRECTOR OF THE COMPANY. For None 0 0 0 5 TO RE-ELECT TOR OLAV TROIM AS A DIRECTOR OF THE COMPANY. For None 0 0 0 6 PROPOSAL TO RE-APPOINT PRICEWATERHOUSECOOPERS OF LONDON, ENGLAND AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION. For None 0 0 0 7 PROPOSAL TO APPROVE THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$550,, 2012. For None 0 0 0 HCA HOLDINGS, INC Security: 40412C101 Meeting Type: Annual Ticker: HCA Meeting Date: 24-Apr-2013 ISIN US40412C1018 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 RICHARD M. BRACKEN For 0 0 0 2 R. MILTON JOHNSON For 0 0 0 3 JOHN P. CONNAUGHTON For 0 0 0 4 KENNETH W. FREEMAN For 0 0 0 5 THOMAS F. FRIST III For 0 0 0 6 WILLIAM R. FRIST For 0 0 0 7 CHRISTOPHER R. GORDON For 0 0 0 8 JAY O. LIGHT For 0 0 0 9 GEOFFREY G. MEYERS For 0 0 0 10 MICHAEL W. MICHELSON For 0 0 0 11 JAMES C. MOMTAZEE For 0 0 0 12 STEPHEN G. PAGLIUCA For 0 0 0 13 WAYNE J. RILEY, M.D. For 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 For None 0 0 0 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 HOLLYFRONTIER CORPORATION Security: Meeting Type: Annual Ticker: HFC Meeting Date: 15-May-2013 ISIN US4361061082 Vote Deadline Date: 14-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DOUGLAS Y. BECH For None 0 0 0 2 ELECTION OF DIRECTOR: BUFORD P. BERRY For None 0 0 0 3 ELECTION OF DIRECTOR: LELDON E. ECHOLS For None 0 0 0 4 ELECTION OF DIRECTOR: R. KEVIN HARDAGE For None 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL C. JENNINGS For None 0 0 0 6 ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK For None 0 0 0 7 ELECTION OF DIRECTOR: JAMES H. LEE For None 0 0 0 8 ELECTION OF DIRECTOR: ROBERT G. MCKENZIE For None 0 0 0 9 ELECTION OF DIRECTOR: FRANKLIN MYERS For None 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL E. ROSE For None 0 0 0 11 ELECTION OF DIRECTOR: TOMMY A. VALENTA For None 0 0 0 12 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 13 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For None 0 0 0 LAS VEGAS SANDS CORP. Security: Meeting Type: Annual Ticker: LVS Meeting Date: 05-Jun-2013 ISIN US5178341070 Vote Deadline Date: 04-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 SHELDON G. ADELSON For 0 0 0 2 IRWIN CHAFETZ For 0 0 0 3 VICTOR CHALTIEL For 0 0 0 4 CHARLES A. KOPPELMAN For 0 0 0 2 TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE COMPANY'S 2 For None 0 0 0 3 TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE COMPANY'S EXECUTIVE CASH INCENTIVE PLAN. For None 0 0 0 4 TO CONSIDER AND ACT UPON AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. For None 0 0 0 MEADWESTVACO CORPORATION Security: Meeting Type: Annual Ticker: MWV Meeting Date: 22-Apr-2013 ISIN US5833341077 Vote Deadline Date: 19-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 22-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL E. CAMPBELL For None 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. KAISER For None 0 0 0 3 ELECTION OF DIRECTOR: RICHARD B. KELSON For None 0 0 0 4 ELECTION OF DIRECTOR: JAMES M. KILTS For None 0 0 0 5 ELECTION OF DIRECTOR: SUSAN J. KROPF For None 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS S. LUKE For None 0 0 0 7 ELECTION OF DIRECTOR: JOHN A. LUKE, JR. For None 0 0 0 8 ELECTION OF DIRECTOR: GRACIA C. MARTORE For None 0 0 0 9 ELECTION OF DIRECTOR: TIMOTHY H. POWERS For None 0 0 0 10 ELECTION OF DIRECTOR: JANE L. WARNER For None 0 0 0 11 ELECTION OF DIRECTOR: ALAN D. WILSON For None 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For None 0 0 0 14 ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE MEADWESTVACO CORPORATION 2 For None 0 0 0 MEDLEY CAPITAL CORPORATION Security: 58503F106 Meeting Type: Annual Ticker: MCC Meeting Date: 04-Apr-2013 ISIN US58503F1066 Vote Deadline Date: 03-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 22-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 SETH TAUBE For 0 0 0 2 ARTHUR S. AINSBERG For 0 0 0 2 THE RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR MEDLEY CAPITAL CORPORATION FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. For None 0 0 0 3 TO APPROVE AUTHORIZATION OF MEDLEY CAPITAL CORPORATION, WITH THE APPROVAL OF ITS BOARD OF DIRECTORS, TO SELL SHARES OF ITS COMMON STOCK AT A PRICE OR PRICES BELOW MEDLEY CAPITAL CORPORATION'S THEN CURRENT NET ASSET VALUE PER SHARE IN ONE OR MORE OFFERINGS, SUBJECT TO CERTAIN CONDITIONS AS SET FORTH IN THE PROXY STATEMENT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 PHH CORPORATION Security: Meeting Type: Annual Ticker: PHH Meeting Date: 12-Jun-2013 ISIN US6933202029 Vote Deadline Date: 11-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JANE D. CARLIN For 0 0 0 2 THOMAS P. GIBBONS For 0 0 0 3 DEBORAH M. REIF For 0 0 0 4 CARROLL R. WETZEL, JR. For 0 0 0 5 JON A. BOSCIA For 0 0 0 6 GLEN A. MESSINA For 0 0 0 7 CHARLES P. PIZZI For 0 0 0 8 JAMES O. EGAN For 0 0 0 9 ALLAN Z. LOREN For 0 0 0 10 GREGORY J. PARSEGHIAN For 0 0 0 11 JANE D. CARLIN For 0 0 0 12 THOMAS P. GIBBONS For 0 0 0 13 DEBORAH M. REIF For 0 0 0 14 CARROLL R. WETZEL, JR. For 0 0 0 2 TO APPROVE THE AMENDMENT TO THE CHARTER OF THE COMPANY TO DECLASSIFY THE BOARD OF DIRECTORS AS CONTEMPLATED BY THE ARTICLES OF AMENDMENT. For None 0 0 0 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 4 TO APPROVE AN ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For None 0 0 0 STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security: 85590A401 Meeting Type: Annual Ticker: HOT Meeting Date: 30-May-2013 ISIN US85590A4013 Vote Deadline Date: 29-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 FRITS VAN PAASSCHEN For 0 0 0 2 BRUCE W. DUNCAN For 0 0 0 3 ADAM M. ARON For 0 0 0 4 CHARLENE BARSHEFSKY For 0 0 0 5 THOMAS E. CLARKE For 0 0 0 6 CLAYTON C. DALEY, JR. For 0 0 0 7 LIZANNE GALBREATH For 0 0 0 8 ERIC HIPPEAU For 0 0 0 9 AYLWIN B. LEWIS For 0 0 0 10 STEPHEN R. QUAZZO For 0 0 0 11 THOMAS O. RYDER For 0 0 0 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For None 0 0 0 3 TO APPROVE STARWOOD'S 2013 LONG- TERM INCENTIVE COMPENSATION PLAN. For None 0 0 0 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. For None 0 0 0 THE ADT CORPORATION Security: 00101J106 Meeting Type: Annual Ticker: ADT Meeting Date: 14-Mar-2013 ISIN US00101J1060 Vote Deadline Date: 13-Mar-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 THOMAS COLLIGAN For 0 0 0 2 TIMOTHY DONAHUE For 0 0 0 3 ROBERT DUTKOWSKY For 0 0 0 4 BRUCE GORDON For 0 0 0 5 NAREN GURSAHANEY For 0 0 0 6 BRIDGETTE HELLER For 0 0 0 7 KATHLEEN HYLE For 0 0 0 8 KEITH MEISTER For 0 0 0 9 DINESH PALIWAL For 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ADT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013. For None 0 0 0 3 TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 THE TJX COMPANIES, INC. Security: Meeting Type: Annual Ticker: TJX Meeting Date: 11-Jun-2013 ISIN US8725401090 Vote Deadline Date: 10-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ZEIN ABDALLA For None 0 0 0 2 ELECTION OF DIRECTOR: JOSE B. ALVAREZ For None 0 0 0 3 ELECTION OF DIRECTOR: ALAN M. BENNETT For None 0 0 0 4 ELECTION OF DIRECTOR: BERNARD CAMMARATA For None 0 0 0 5 ELECTION OF DIRECTOR: DAVID T. CHING For None 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL F. HINES For None 0 0 0 7 ELECTION OF DIRECTOR: AMY B. LANE For None 0 0 0 8 ELECTION OF DIRECTOR: DAWN G. LEPORE For None 0 0 0 9 ELECTION OF DIRECTOR: CAROL MEYROWITZ For None 0 0 0 10 ELECTION OF DIRECTOR: JOHN F. O'BRIEN For None 0 0 0 11 ELECTION OF DIRECTOR: WILLOW B. SHIRE For None 0 0 0 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. For None 0 0 0 13 APPROVAL OF STOCK INCENTIVE PLAN AMENDMENTS AND MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE PLAN. For None 0 0 0 14 SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. For None 0 0 0 TRIUMPH GROUP, INC. Security: Meeting Type: Annual Ticker: TGI Meeting Date: 19-Jul-2012 ISIN US8968181011 Vote Deadline Date: 18-Jul-2012 Agenda Management Total Ballot Shares: Last Vote Date: 22-Jun-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 PAUL BOURGON For 0 0 0 2 ELMER L. DOTY For 0 0 0 3 RALPH E. EBERHART For 0 0 0 4 JEFFRY D. FRISBY For 0 0 0 5 RICHARD C. GOZON For 0 0 0 6 RICHARD C. ILL For 0 0 0 7 ADAM J. PALMER For 0 0 0 8 JOSEPH M. SILVESTRI For 0 0 0 9 GEORGE SIMPSON For 0 0 0 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 3 AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING TO ALLOW FOR THE ADOPTION OF A MAJORITY VOTE STANDARD IN THE ELECTION OF DIRECTORS. For None 0 0 0 4 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS TRIUMPH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 UNIVERSAL HEALTH SERVICES, INC. Security: Meeting Type: Annual Ticker: UHS Meeting Date: 15-May-2013 ISIN US9139031002 Vote Deadline Date: 14-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ROBERT H. HOTZ For 0 0 0 PENNANTPARK INVESTMENT CORPORATION Security: 708062-104 Meeting Type: Annual Ticker: PNNT Meeting Date: 5-Feb-2013 ISIN Vote Deadline Date: 4-Feb-2013 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ARTHUR H. PENN. For None 0 0 0 2 TO RATIFY THE SELECTION OF KPMG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. For None 0 0 0 UNWIRED PLANET, INC. Security: 91531F-103 Meeting Type: Annual Ticker: UPIP Meeting Date: 12-Sep-2012 ISIN Vote Deadline Date: 11-Sep-2012 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1A ELECTION OF DIRECTOR: ROBIN A. ABRAMS. For None 0 0 0 1B ELECTION OF DIRECTOR: MICHAEL C. MULICA. For None 0 0 0 2 RATIFY SELECTION OF KPMG LLP AS UNWIRED PLANET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. For None 0 0 0 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF UNWIRED PLANET'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. For None 0 0 0 GOLAR LNG PARTNERS Security: Y2745-102 Meeting Type: Annual Ticker: GMLP Meeting Date: 13-Dec-2012 ISIN Vote Deadline Date: 12-Dec-2012 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO ELECT BART VELDHUIZEN AS A CLASS I DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 For None 0 0 0 2 TO ELECT CARL ERIK STEEN AS A CLASS II DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 For None 0 0 0 3 TO ELECT HANS PETTER AAS AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPRIE AT THE 2 For None 0 0 0 4 TO ELECT PAUL LEAND JR. AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 For None 0 0 0 5 TO APPROVE THE ADOPTION OF AN AMENDMENT TO SECTION 13.9 OF THE PARTNERSHIP'S FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP TO REDUCE THE QUORUM REQUIREMENT FOR MEETINGS OF THE LIMITED PARTNERS FROM A MAJORITY TO 33-1/3% OF THE OUTSTANDING UNITS OF THE PARTNERSHIP. For None 0 0 0 US AIRWAYS GROUP, INC. Security: 90341W-108 Meeting Type: Annual Ticker: LCC Meeting Date: 12-Jul-2013 ISIN Vote Deadline Date: 11-Jul-2013 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, AS AMENDED (THE MERGER AGREEMENT), DATED AS OF FEBRUARY 13, 2013, BY AND AMONG US AIRWAYS GROUP, AMR CORPORATION (AMR), AND AMR MERGER SUB, INC., A WHOLLY-OWNED SUBSIDIARY OF AMR. For None 0 0 0 2 A PROPOSAL TO CONSIDER AND APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE MERGER-RELATED COMPENSATION OF US AIRWAYS GROUP'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT/PROSPECTUS. For None 0 0 0 3 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE 2, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT PRESENT AT THE 2 For None 0 0 0 4A ELECTION OF DIRECTOR: DENISE M. O'LEARY For None 0 0 0 4B ELECTION OF DIRECTOR: GEORGE M. PHILIP For None 0 0 0 5 A PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 6 A PROPOSAL TO CONSIDER AND APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF US AIRWAYS GROUP'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT/PROSPECTUS. For None 0 0 0 EAGLE MATERIALS INC. Security: 26969P108 Meeting Type: Annual Ticker: EXP Meeting Date: 7-Aug-2013 ISIN Vote Deadline Date: 6-Aug-2013 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1A ELECTION OF DIRECTOR: ROBERT L. CLARKE For None 0 0 0 1B ELECTION OF DIRECTOR: MARTIN M. ELLEN For None 0 0 0 1C ELECTION OF DIRECTOR: STEVEN R. ROWLEY For None 0 0 0 2 ADVISORY RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For None 0 0 0 3 APPROVAL OF THE EAGLE MATERIALS INC. AMENDED AND RESTATED INCENTIVE PLAN. For None 0 0 0 4 TO APPROVE THE EXPECTED APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2014. For None 0 0 0 PRECISION CASTPARTS CORP. Security: Meeting Type: Annual Ticker: PCP Meeting Date: 13-Aug-2013 ISIN Vote Deadline Date: 12-Aug-2013 Agenda Management Total Ballot Shares: Last Vote Date: Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR / NOMINEES For None 0 0 0 MARK DONEGAN For None 0 0 0 DANIEL J. MURPHY For None 0 0 0 VERNON E OECHSLE For None 0 0 0 ULRICH SCFHMIDT For None 0 0 0 RICHARD L. WAMBOLD For None 0 0 0 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM . For None 0 0 0 3 ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS. For None 0 0 0 4 RE-APPROVAL AND AMENDMENT OF 2 For None 0 0 0 5 APPROVAL OF AMENDMENT TO RESTATED ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS. For None 0 0 0 Vote Summary Report Report was run from: 7/1/12 to 6/30/13 Location(s):Coe Capital Management Company Name Ticker CUSIP Meeting Date Cutoff Date Shares Available to Vote Shares Voted Proposal Proponent Voting Proposal (y/n) Management Recommendation VAISS_YN Policy Recommendation Vote Instruction Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Arthur W. Zafiropoulo Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Michael Child Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Joel F. Gemunder Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Nicholas Konidaris Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Dennis R. Raney Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Henri Richard Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Elect Director Rick Timmins Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Ratify Auditors Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Increase Authorized Common Stock Management Yes For No For For Ultratech, Inc. UTEK 17-Jul-12 16-Jul-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Walter H. Wilkinson, Jr. Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Robert A. Bruggeworth Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Daniel A. DiLeo Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Jeffery R. Gardner Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director John R. Harding Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Masood A. Jabbar Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Casimir S. Skrzypczak Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Elect Director Erik H. van der Kaay Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Approve Omnibus Stock Plan Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Amend Qualified Employee Stock Purchase Plan Management Yes For No For For RF Micro Devices, Inc. RFMD 16-Aug-12 15-Aug-12 Ratify Auditors Management Yes For No For For NetScout Systems, Inc. NTCT 64115T104 21-Aug-12 20-Aug-12 Elect Director Victor A. DeMarines Management Yes For No For For NetScout Systems, Inc. NTCT 64115T104 21-Aug-12 20-Aug-12 Elect Director Vincent J. Mullarkey Management Yes For No For For NetScout Systems, Inc. NTCT 64115T104 21-Aug-12 20-Aug-12 Ratify Auditors Management Yes For No For For NetScout Systems, Inc. NTCT 64115T104 21-Aug-12 20-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director Larry C. Corbin Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director Steven A. Davis Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director Mary Kay Haben Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director Cheryl L. Krueger Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director G. Robert Lucas Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director Eileen A. Mallesch Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Elect Director Paul S. Williams Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Bob Evans Farms, Inc. BOBE 22-Aug-12 21-Aug-12 Ratify Auditors Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director James L. Barksdale Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director John A. Edwardson Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Shirley Ann Jackson Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Steven R. Loranger Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Gary W. Loveman Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director R. Brad Martin Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Joshua Cooper Ramo Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Susan C. Schwab Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Frederick W. Smith Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Joshua I. Smith Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director David P. Steiner Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Elect Director Paul S. Walsh Management Yes For No Against Against FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Ratify Auditors Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Require Independent Board Chairman Share Holder Yes Against No For For FedEx Corporation FDX 31428X106 24-Sep-12 21-Sep-12 Report on Political Contributions Share Holder Yes Against No For For Silicon Motion Technology Corporation SIMO 82706C108 26-Sep-12 17-Sep-12 Elect Mr. Yung-Chien Wang as Director Management Yes For No For For Silicon Motion Technology Corporation SIMO 82706C108 26-Sep-12 17-Sep-12 Elect Mr. Steve Chen as Director Management Yes For No For For Silicon Motion Technology Corporation SIMO 82706C108 26-Sep-12 17-Sep-12 Approve to Appoint Deloitte & Touche as the Audit Firm and Authorize the Board to Fix the Audit Fee Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Stephen G. Berman Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Dan Almagor Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Marvin W. Ellin Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Robert E. Glick Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Michael G. Miller Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Murray L. Skala Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Peter F. Reilly Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Elect Director Leigh Anne Brodsky Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Ratify Auditors Management Yes For No For For JAKKS Pacific, Inc. JAKK 47012E106 02-Nov-12 01-Nov-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No Against Against Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Elect Director Clinton H. Severson Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Elect Director Vernon E. Altman Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Elect Director Richard J. Bastiani Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Elect Director Michael D. Casey Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Elect Director Henk J. Evenhuis Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Elect Director Prithipal Singh Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Amend Omnibus Stock Plan Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Abaxis, Inc. ABAX 08-Nov-12 07-Nov-12 Ratify Auditors Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Michael P. Downey Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Bruce C. Edwards Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Paul F. Folino Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Robert H. Goon Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Beatriz V. Infante Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Don M. Lyle Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director James M. McCluney Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Nersi Nazari Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Elect Director Dean A. Yoost Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Amend Omnibus Stock Plan Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Amend Non-Employee Director Stock Option Plan Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Emulex Corporation ELX 20-Nov-12 19-Nov-12 Ratify Auditors Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director Steven A. Ballmer Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director Dina Dublon Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director William H. Gates, III Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director Maria M. Klawe Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director Stephen J. Luczo Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director David F. Marquardt Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director Charles H. Noski Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director Helmut Panke Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Elect Director John W. Thompson Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Approve Qualified Employee Stock Purchase Plan Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Ratify Auditors Management Yes For No For For Microsoft Corporation MSFT 28-Nov-12 27-Nov-12 Provide for Cumulative Voting Share Holder Yes Against No For For K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Craig R. Barrett Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Guillermo Bron Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Nathaniel A. Davis Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director John M. Engler Management Yes For No For For K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Steven B. Fink Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Mary H. Futrell Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Ronald J. Packard Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Jon Q. Reynolds, Jr. Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Elect Director Andrew H. Tisch Management Yes For No Withhold Withhold K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For K12 Inc. LRN 48273U102 29-Nov-12 28-Nov-12 Ratify Auditors Management Yes For No For For Air Methods Corporation AIRM 03-Dec-12 30-Nov-12 Increase Authorized Preferred and Common Stock Management Yes For No Against Against Air Methods Corporation AIRM 03-Dec-12 30-Nov-12 Amend Omnibus Stock Plan Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Elect Director Deepak Chopra Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Elect Director Ajay Mehra Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Elect Director Steven C. Good Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Elect Director Meyer Luskin Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Elect Director David T. Feinberg Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Elect Director William F. Ballhaus Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Approve Omnibus Stock Plan Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Ratify Auditors Management Yes For No For For OSI Systems, Inc. OSIS 12-Dec-12 11-Dec-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Chicago Bridge & Iron Company NV CBI 18-Dec-12 17-Dec-12 Approve Merger Agreement between The Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. Management Yes For No For For Chicago Bridge & Iron Company NV CBI 18-Dec-12 17-Dec-12 Adjourn Meeting Management Yes For No For For B2Gold Corp. BTO 11777Q209 20-Dec-12 17-Dec-12 Issue Shares in Connection with Acquisition of CGA Mining Limited Management Yes For No For For Halcon Resources Corporation HK 40537Q209 17-Jan-13 16-Jan-13 Approve Conversion of Securities Management Yes For No For For Halcon Resources Corporation HK 40537Q209 17-Jan-13 16-Jan-13 Increase Authorized Common Stock Management Yes For No For For Halcon Resources Corporation HK 40537Q209 17-Jan-13 16-Jan-13 Adjourn Meeting Management Yes For No For For Geospace Technologies Corporation GEOS 37364X109 21-Feb-13 20-Feb-13 Elect Director William H. Moody Management Yes For No For For Geospace Technologies Corporation GEOS 37364X109 21-Feb-13 20-Feb-13 Elect Director Gary D. Owens Management Yes For No For For Geospace Technologies Corporation GEOS 37364X109 21-Feb-13 20-Feb-13 Ratify Auditors Management Yes For No For For Geospace Technologies Corporation GEOS 37364X109 21-Feb-13 20-Feb-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Headwaters Incorporated HW 42210P102 21-Feb-13 20-Feb-13 Elect Director R Sam Christensen Management Yes For No For For Headwaters Incorporated HW 42210P102 21-Feb-13 20-Feb-13 Elect Director Malyn K. Malquist Management Yes For No For For Headwaters Incorporated HW 42210P102 21-Feb-13 20-Feb-13 Elect Director Sylvia Summers Management Yes For No For For Headwaters Incorporated HW 42210P102 21-Feb-13 20-Feb-13 Ratify Auditors Management Yes For No For For Headwaters Incorporated HW 42210P102 21-Feb-13 20-Feb-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Rofin-Sinar Technologies Inc. RSTI 14-Mar-13 13-Mar-13 Elect Director Carl F. Baasel Management Yes For No For For Rofin-Sinar Technologies Inc. RSTI 14-Mar-13 13-Mar-13 Elect Director Gary K. Willis Management Yes For No For For Rofin-Sinar Technologies Inc. RSTI 14-Mar-13 13-Mar-13 Elect Director Daniel J. Smoke Management Yes For No For For Rofin-Sinar Technologies Inc. RSTI 14-Mar-13 13-Mar-13 Ratify Auditors Management Yes For No For For Rofin-Sinar Technologies Inc. RSTI 14-Mar-13 13-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Debra A. Cafaro Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Mark A. Emmert Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Daniel S. Fulton Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director John I. Kieckhefer Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Wayne W. Murdy Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Nicole W. Piasecki Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Doyle R. Simons Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Richard H. Sinkfield Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director D. Michael Steuert Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Kim Williams Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Elect Director Charles R. Williamson Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Approve Omnibus Stock Plan Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Weyerhaeuser Company WY 11-Apr-13 10-Apr-13 Ratify Auditors Management Yes For No For For ATLAS ENERGY, L.P. ATLS 04930A104 25-Apr-13 24-Apr-13 Elect Director Carlton M. Arrendell Management Yes For No For For ATLAS ENERGY, L.P. ATLS 04930A104 25-Apr-13 24-Apr-13 Elect Director Mark C. Biderman Management Yes For No For For ATLAS ENERGY, L.P. ATLS 04930A104 25-Apr-13 24-Apr-13 Elect Director Jonathan Z. Cohen Management Yes For No For For ATLAS ENERGY, L.P. ATLS 04930A104 25-Apr-13 24-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No Against Against ATLAS ENERGY, L.P. ATLS 04930A104 25-Apr-13 24-Apr-13 Ratify Auditors Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Dennis E. Singleton Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Michael F. Foust Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Laurence A. Chapman Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Kathleen Earley Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Ruann F. Ernst Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Kevin J. Kennedy Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director William G. LaPerch Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Elect Director Robert H. Zerbst Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Ratify Auditors Management Yes For No For For Digital Realty Trust, Inc. DLR 01-May-13 30-Apr-13 0 0 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Elect Director J. Eck Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Elect Director Tamara L. Lundgren Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Elect Director Eugene A. Renna Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Elect Director Abbie J. Smith Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Elect Director Robert E. Sanchez Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Elect Director Michael F. Hilton Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Ratify Auditors Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Declassify the Board of Directors Management Yes For No For For Ryder System, Inc. R 03-May-13 02-May-13 Reduce Supermajority Vote Requirement Share Holder Yes Against No For For AptarGroup, Inc. ATR 08-May-13 07-May-13 Elect Director Alain Chevassus Management Yes For No For For AptarGroup, Inc. ATR 08-May-13 07-May-13 Elect Director Stephen J. Hagge Management Yes For No For For AptarGroup, Inc. ATR 08-May-13 07-May-13 Elect Director Giovanna Kampouri Monnas Management Yes For No For For AptarGroup, Inc. ATR 08-May-13 07-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For AptarGroup, Inc. ATR 08-May-13 07-May-13 Ratify Auditors Management Yes For No For For AptarGroup, Inc. ATR 08-May-13 07-May-13 Approve Executive Incentive Bonus Plan Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Jenne K. Britell Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Jose B. Alvarez Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Bobby J. Griffin Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Michael J. Kneeland Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Pierre E. Leroy Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Singleton B. McAllister Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Brian D. McAuley Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director John S. McKinney Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director James H. Ozanne Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Jason D. Papastavrou Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Filippo Passerini Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Donald C. Roof Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Elect Director Keith Wimbush Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Ratify Auditors Management Yes For No For For United Rentals, Inc. URI 08-May-13 07-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director T.J. Rodgers Management Yes For No For For Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director W. Steve Albrecht Management Yes For No Withhold Withhold Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director Eric A. Benhamou Management Yes For No Withhold Withhold Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director Lloyd Carney Management Yes For No For For Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director James R. Long Management Yes For No For For Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director J. Daniel McCranie Management Yes For No Withhold Withhold Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director J. D. Sherman Management Yes For No Withhold Withhold Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Elect Director Wilbert van den Hoek Management Yes For No For For Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Ratify Auditors Management Yes For No For For Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No Against Against Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Amend Omnibus Stock Plan Management Yes For No Against Against Cypress Semiconductor Corporation CY 10-May-13 09-May-13 Amend Qualified Employee Stock Purchase Plan Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Robert J. Finocchio, Jr. Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Nancy H. Handel Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Eddy W. Hartenstein Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Maria M. Klawe Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director John E. Major Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Scott A. McGregor Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director William T. Morrow Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Henry Samueli Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Elect Director Robert E. Switz Management Yes For No For For Broadcom Corporation BRCM 14-May-13 13-May-13 Ratify Auditors Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director Robert G. Stuckey Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director Thomas M. Ray Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director James A. Attwood, Jr. Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director Michael Koehler Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director Paul E. Szurek Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director J. David Thompson Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Elect Director David A. Wilson Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Ratify Auditors Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For CoreSite Realty Corporation COR 21870Q105 22-May-13 21-May-13 Approve Omnibus Stock Plan Management Yes For No For For FARO Technologies, Inc. FARO 23-May-13 22-May-13 Elect Director John Caldwell Management Yes For No For For FARO Technologies, Inc. FARO 23-May-13 22-May-13 Elect Director John Donofrio Management Yes For No For For FARO Technologies, Inc. FARO 23-May-13 22-May-13 Ratify Auditors Management Yes For No For For FARO Technologies, Inc. FARO 23-May-13 22-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Michael Reger Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Robert Grabb Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Delos Cy Jamison Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Jack King Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Lisa Bromiley Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Loren O'Toole Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Elect Director Richard Weber Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Ratify Auditors Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Approve Omnibus Stock Plan Management Yes For No For For Northern Oil and Gas, Inc. NOG 23-May-13 22-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Ellie Mae, Inc. ELLI 28849P100 29-May-13 28-May-13 Elect Director Carl Buccellato Management Yes For No For For Ellie Mae, Inc. ELLI 28849P100 29-May-13 28-May-13 Elect Director A. Barr Dolan Management Yes For No For For Ellie Mae, Inc. ELLI 28849P100 29-May-13 28-May-13 Elect Director Frank Schultz Management Yes For No For For Ellie Mae, Inc. ELLI 28849P100 29-May-13 28-May-13 Ratify Auditors Management Yes For No For For Ellie Mae, Inc. ELLI 28849P100 29-May-13 28-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Skechers U.S.A., Inc. SKX 29-May-13 28-May-13 Elect Director Michael Greenberg Management Yes For No For For Skechers U.S.A., Inc. SKX 29-May-13 28-May-13 Elect DirectorDavid Weinberg Management Yes For No For For Skechers U.S.A., Inc. SKX 29-May-13 28-May-13 Elect Director Jeffrey Greenberg Management Yes For No For For Skechers U.S.A., Inc. SKX 29-May-13 28-May-13 Amend Omnibus Stock Plan Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Elect Director Ward M. Klein Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Elect Director Steven W. Korn Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Elect Director W. Patrick McGinnis Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Elect Director Diane M. Sullivan Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Elect Director Hal J. Upbin Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Ratify Auditors Management Yes For No For For Brown Shoe Company, Inc. BWS 30-May-13 29-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Elect Director Michael J. Brown Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Elect Director Andrew B. Schmitt Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Elect Director M. Jeannine Strandjord Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Amend Omnibus Stock Plan Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Adopt Shareholder Rights Plan (Poison Pill) Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Ratify Auditors Management Yes For No For For Euronet Worldwide, Inc. EEFT 30-May-13 29-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Hibbett Sports, Inc. HIBB 30-May-13 29-May-13 Elect Director Carl Kirkland Management Yes For No For For Hibbett Sports, Inc. HIBB 30-May-13 29-May-13 Elect Director Michael J. Newsome Management Yes For No For For Hibbett Sports, Inc. HIBB 30-May-13 29-May-13 Elect Director Thomas A. Saunders, III Management Yes For No For For Hibbett Sports, Inc. HIBB 30-May-13 29-May-13 Ratify Auditors Management Yes For No For For Hibbett Sports, Inc. HIBB 30-May-13 29-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director Balu Balakrishnan Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director Alan D. Bickell Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director Nicholas E. Brathwaite Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director William George Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director Balakrishnan S. Iyer Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director E. Floyd Kvamme Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Elect Director Steven J. Sharp Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Power Integrations, Inc. POWI 03-Jun-13 31-May-13 Ratify Auditors Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director Valentin P. Gapontsev Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director Eugene Scherbakov Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director Igor Samartsev Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director Robert A. Blair Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director Michael C. Child Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director William F. Krupke Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director Henry E. Gauthier Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director William S. Hurley Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Elect Director John R. Peeler Management Yes For No For For IPG Photonics Corporation IPGP 44980X109 04-Jun-13 03-Jun-13 Ratify Auditors Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director Paritosh K. Choksi Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director Bharat Desai Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director Thomas Doke Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director Rajesh Mashruwala Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director George R. Mrkonic, Jr. Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director Prashant Ranade Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Elect Director Neerja Sethi Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Amend Omnibus Stock Plan Management Yes For No For For Syntel, Inc. SYNT 87162H103 04-Jun-13 03-Jun-13 Ratify Auditors Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director Alex B. Best Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director Harry L. Bosco Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director James A. Chiddix Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director John Anderson Craig Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director Andrew T. Heller Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director Matthew B. Kearney Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director Robert J. Stanzione Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director Debora J. Wilson Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Elect Director David A. Woodle Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Amend Omnibus Stock Plan Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Amend Qualified Employee Stock Purchase Plan Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Approve Executive Incentive Bonus Plan Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For ARRIS Group, Inc. ARRS 04270V106 05-Jun-13 04-Jun-13 0 0 Ratify Auditors Management Yes For No For For GSV Capital Corp. GSVC 36191J101 05-Jun-13 04-Jun-13 Elect Director William V. Campbell Management Yes For No For For GSV Capital Corp. GSVC 36191J101 05-Jun-13 04-Jun-13 Elect Director Catherine J. Friedman Management Yes For No For For GSV Capital Corp. GSVC 36191J101 05-Jun-13 04-Jun-13 Elect Director Leonard A. Potter Management Yes For No For For GSV Capital Corp. GSVC 36191J101 05-Jun-13 04-Jun-13 Ratify Auditors Management Yes For No For For ExactTarget, Inc. ET 30064K105 11-Jun-13 10-Jun-13 Elect Director Julie M.B. Bradley Management Yes For No For For ExactTarget, Inc. ET 30064K105 11-Jun-13 10-Jun-13 Elect Director Scott M. Maxwell Management Yes For No For For ExactTarget, Inc. ET 30064K105 11-Jun-13 10-Jun-13 Approve Qualified Employee Stock Purchase Plan Management Yes For No Against Against ExactTarget, Inc. ET 30064K105 11-Jun-13 10-Jun-13 Ratify Auditors Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Elect Director Kerry W. Boekelheide Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Elect Director Daniel P. Hansen Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Elect Director Bjorn R. L. Hanson Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Elect Director David S. Kay Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Elect Director Thomas W. Storey Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Elect Director Wayne W. Wielgus Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Ratify Auditors Management Yes For No For For Summit Hotel Properties, Inc. INN 12-Jun-13 11-Jun-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No For For Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Issue Shares in Connection with Acquisition Management Yes For No For For Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Elect Director Marina Hatsopoulos Management Yes For No For For Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Elect Director William O. Flannery Management Yes For No For For Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Amend Omnibus Stock Plan Management Yes For No Against Against Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For No Against Against Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Ratify Auditors Management Yes For No For For Cynosure, Inc. CYNO 24-Jun-13 21-Jun-13 Adjourn Meeting Management Yes For No Against Against Vote Summary Report Company Name Ticker Security ID on Ballot Meeting Date Record Date Proposal Code Description Proponent Voted_YN Management Recommendation Vote Instruction ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Open Meeting Management Yes ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Miscellaneous Proposal: Company-Specific Management Yes ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Approve Issuance of Equity without Preemptive Rights Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Eliminate Preemptive Rights Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Authorize a New Class of Common Stock Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Eliminate/Adjust Par Value of Stock Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Approve Reduction in Share Capital Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Amend Articles/Charter Equity-Related Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Eliminate Class of Common Stock Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Approve Issuance of Equity without Preemptive Rights Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Eliminate Preemptive Rights Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Approve Issuance of Equity without Preemptive Rights Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Eliminate Preemptive Rights Management Yes For For ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Transact Other Business (Non-Voting) Management Yes ASML Holding NV ASML N07059186 07-Sep-12 19-Jul-12 Close Meeting Management Yes NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Elect Director Management Yes For For NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Elect Director Management Yes For For NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Elect Director Management Yes For For NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Approve Remuneration Report Management Yes For For NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Increase Authorized Common Stock Management Yes For Against NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Approve/Amend Executive Incentive Bonus Plan Management Yes For Against NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Ratify Auditors Management Yes For Against NIKE, Inc. NKE 20-Sep-12 23-Jul-12 Political Contributions and Lobbying Share Holder Yes Against For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Elect Director Management Yes For For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Elect Director Management Yes For For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Elect Director Management Yes For For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Elect Director Management Yes For For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Elect Director Management Yes For For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Ratify Auditors Management Yes For For The Mosaic Company MOS 61945C103 04-Oct-12 13-Aug-12 Approve Remuneration Report Management Yes For For Eaton Corporation ETN 26-Oct-12 13-Sep-12 Approve Merger Agreement Management Yes For For Eaton Corporation ETN 26-Oct-12 13-Sep-12 Miscellaneous Mutual Fund - Company-Specific Management Yes For For Eaton Corporation ETN 26-Oct-12 13-Sep-12 Advisory Vote on Golden Parachutes Management Yes For Against Eaton Corporation ETN 26-Oct-12 13-Sep-12 Adjourn Meeting Management Yes For For Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For Withhold Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For For Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For For Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For For Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For Withhold Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For Withhold Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For For Coach, Inc. COH 07-Nov-12 10-Sep-12 Elect Director Management Yes For For Coach, Inc. COH 07-Nov-12 10-Sep-12 Ratify Auditors Management Yes For Against Coach, Inc. COH 07-Nov-12 10-Sep-12 Approve Remuneration Report Management Yes For For Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Elect Director Management Yes For Withhold Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Elect Director Management Yes For For Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Elect Director Management Yes For Withhold Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Elect Director Management Yes For Withhold Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Elect Director Management Yes For Withhold Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Ratify Auditors Management Yes For Against Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Approve Remuneration Report Management Yes For For Costco Wholesale Corporation COST 22160K105 24-Jan-13 23-Nov-12 Declassify the Board of Directors Share Holder Yes Against For Energizer Holdings, Inc. ENR 29266R108 28-Jan-13 26-Nov-12 Elect Director Management Yes For For Energizer Holdings, Inc. ENR 29266R108 28-Jan-13 26-Nov-12 Elect Director Management Yes For Against Energizer Holdings, Inc. ENR 29266R108 28-Jan-13 26-Nov-12 Elect Director Management Yes For For Energizer Holdings, Inc. ENR 29266R108 28-Jan-13 26-Nov-12 Elect Director Management Yes For For Energizer Holdings, Inc. ENR 29266R108 28-Jan-13 26-Nov-12 Ratify Auditors Management Yes For Against Energizer Holdings, Inc. ENR 29266R108 28-Jan-13 26-Nov-12 Approve Remuneration Report Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For Against Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Elect Director Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Approve Remuneration Report Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Ratify Auditors Management Yes For For Visa Inc. V 92826C839 30-Jan-13 04-Dec-12 Political Contributions and Lobbying Share Holder Yes Against For Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Elect Director Management Yes For For Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Elect Director Management Yes For For Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Elect Director Management Yes For Against Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Elect Director Management Yes For For Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Ratify Auditors Management Yes For Against Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Approve Remuneration Report Management Yes For For Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Declassify the Board of Directors Management Yes For For Monsanto Company MON 61166W101 31-Jan-13 03-Dec-12 Genetically Modified Organisms (GMO) Share Holder Yes Against For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For Withhold Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For Withhold Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For Withhold Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For Withhold Apple Inc. AAPL 27-Feb-13 02-Jan-13 Elect Director Management Yes For For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Amend Articles/Bylaws/Charter Routine Management Yes For For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Ratify Auditors Management Yes For For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Approve Remuneration Report Management Yes For Against Apple Inc. AAPL 27-Feb-13 02-Jan-13 Stock Retention/Holding Period Share Holder Yes Against For Apple Inc. AAPL 27-Feb-13 02-Jan-13 Establish Environmental/Social Issue Board Committee Share Holder Yes Against For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Management Slate) Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Amend Omnibus Stock Plan Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Approve Remuneration Report Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Ratify Auditors Management Yes For For International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Elect Directors (Opposition Slate) Share Holder Yes For Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Amend Omnibus Stock Plan Management Yes None Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Approve Remuneration Report Management Yes None Do Not Vote International Game Technology IGT 05-Mar-13 08-Jan-13 Ratify Auditors Management Yes None Do Not Vote QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For For QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For For QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For For QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For For QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For For QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For For QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Elect Director Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Amend Omnibus Stock Plan Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Ratify Auditors Management Yes For Against QUALCOMM Incorporated QCOM 05-Mar-13 07-Jan-13 Approve Remuneration Report Management Yes For For Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For Withhold Lennar Corporation LEN 10-Apr-13 15-Feb-13 Elect Director Management Yes For For Lennar Corporation LEN 10-Apr-13 15-Feb-13 Approve Remuneration Report Management Yes For Against Lennar Corporation LEN 10-Apr-13 15-Feb-13 Ratify Auditors Management Yes For Against Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For Against Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For Against Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Elect Director Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Approve Remuneration Report Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Approve Remuneration Report Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Approve Financials/Income Allocation/Director Discharge Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Approve Financials/Income Allocation/Director Discharge Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Ratify Auditors Management Yes For Against Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Ratify Auditors Management Yes For Against Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Approve Omnibus Stock Plan Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Approve Omnibus Stock Plan Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Amend Qualified Employee Stock Purchase Plan Management Yes For For Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Amend Qualified Employee Stock Purchase Plan Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For Against Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Elect Director Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Approve Remuneration Report Management Yes For For Discover Financial Services DFS 17-Apr-13 19-Feb-13 Ratify Auditors Management Yes For Against eBay Inc. EBAY 18-Apr-13 13-Mar-13 Elect Director Management Yes For For eBay Inc. EBAY 18-Apr-13 13-Mar-13 Elect Director Management Yes For For eBay Inc. EBAY 18-Apr-13 13-Mar-13 Elect Director Management Yes For For eBay Inc. EBAY 18-Apr-13 13-Mar-13 Approve Remuneration Report Management Yes For Against eBay Inc. EBAY 18-Apr-13 13-Mar-13 Political Lobbying Disclosure Share Holder Yes Against For eBay Inc. EBAY 18-Apr-13 13-Mar-13 Internet Censorship Share Holder Yes Against For eBay Inc. EBAY 18-Apr-13 13-Mar-13 Ratify Auditors Management Yes For Against Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For Against Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For Against Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For Against Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Elect Director Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Ratify Auditors Management Yes For Against Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Approve Remuneration Report Management Yes For For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Require Independent Board Chairman Share Holder Yes Against For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Provide Right to Act by Written Consent Share Holder Yes Against For Honeywell International Inc. HON 22-Apr-13 22-Feb-13 Limit/Prohibit Accelerated Vesting of Awards Share Holder Yes Against For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Elect Director Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Ratify Auditors Management Yes For Against Citigroup Inc. C 24-Apr-13 25-Feb-13 Ratify Auditors Management Yes For Against Citigroup Inc. C 24-Apr-13 25-Feb-13 Approve Remuneration Report Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Approve Remuneration Report Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Amend Omnibus Stock Plan Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Amend Omnibus Stock Plan Management Yes For For Citigroup Inc. C 24-Apr-13 25-Feb-13 Stock Retention/Holding Period Share Holder Yes Against For Citigroup Inc. C 24-Apr-13 25-Feb-13 Stock Retention/Holding Period Share Holder Yes Against For Citigroup Inc. C 24-Apr-13 25-Feb-13 Political Lobbying Disclosure Share Holder Yes Against For Citigroup Inc. C 24-Apr-13 25-Feb-13 Political Lobbying Disclosure Share Holder Yes Against For Citigroup Inc. C 24-Apr-13 25-Feb-13 Amend Director/Officer Indemnification/Liability Provisions Share Holder Yes Against Against Citigroup Inc. C 24-Apr-13 25-Feb-13 Amend Director/Officer Indemnification/Liability Provisions Share Holder Yes Against Against HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For For HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For For HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For Withhold HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Elect Director Management Yes For For HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Ratify Auditors Management Yes For Against HCA Holdings, Inc. HCA 40412C101 24-Apr-13 01-Mar-13 Approve Remuneration Report Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Elect Director Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Ratify Auditors Management Yes For Against Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Approve Remuneration Report Management Yes For For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Stock Retention/Holding Period Share Holder Yes Against For Pfizer Inc. PFE 25-Apr-13 27-Feb-13 Provide Right to Act by Written Consent Share Holder Yes Against For TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Elect Director Management Yes For Withhold TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Elect Director Management Yes For For TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Elect Director Management Yes For For TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Elect Director Management Yes For Withhold TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Elect Director Management Yes For Withhold TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Elect Director Management Yes For Withhold TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Approve Remuneration Report Management Yes For For TIBCO Software Inc. TIBX 88632Q103 25-Apr-13 25-Feb-13 Ratify Auditors Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For For Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For For Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Elect Director Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Ratify Auditors Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Approve Remuneration Report Management Yes For Against Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Provide Right to Call Special Meeting Management Yes For For Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Provide Right to Act by Written Consent Share Holder Yes Against For Allergan, Inc. AGN 30-Apr-13 06-Mar-13 Political Lobbying Disclosure Share Holder Yes Against For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Elect Director Management Yes For For The Hershey Company HSY 30-Apr-13 04-Mar-13 Ratify Auditors Management Yes For Against The Hershey Company HSY 30-Apr-13 04-Mar-13 Approve Remuneration Report Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For Against EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Elect Director Management Yes For Against EMC Corporation EMC 01-May-13 01-Mar-13 Ratify Auditors Management Yes For Against EMC Corporation EMC 01-May-13 01-Mar-13 Approve Remuneration Report Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Amend Omnibus Stock Plan Management Yes For Against EMC Corporation EMC 01-May-13 01-Mar-13 Amend Qualified Employee Stock Purchase Plan Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Provide Right to Act by Written Consent Management Yes For For EMC Corporation EMC 01-May-13 01-Mar-13 Political Activities and Action Share Holder Yes Against Against Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Elect Director Management Yes For For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Elect Director Management Yes For For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Elect Director Management Yes For For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Elect Director Management Yes For For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Ratify Auditors Management Yes For Against Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Ratify Auditors Management Yes For Against Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Approve Remuneration Report Management Yes For For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Approve Remuneration Report Management Yes For For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Limit/Prohibit Accelerated Vesting of Awards Share Holder Yes Against For Cabot Oil & Gas Corporation COG 02-May-13 08-Mar-13 Limit/Prohibit Accelerated Vesting of Awards Share Holder Yes Against For EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For For EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For For EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For For EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For For EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Elect Director Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Ratify Auditors Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Ratify Auditors Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Amend Omnibus Stock Plan Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Amend Omnibus Stock Plan Management Yes For Against EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Approve Remuneration Report Management Yes For For EOG Resources, Inc. EOG 26875P101 02-May-13 08-Mar-13 Approve Remuneration Report Management Yes For For Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Elect Director Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Approve Remuneration Report Management Yes For For Eastman Chemical Company EMN 02-May-13 08-Mar-13 Ratify Auditors Management Yes For Against Eastman Chemical Company EMN 02-May-13 08-Mar-13 Provide Right to Act by Written Consent Share Holder Yes Against For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For Against Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For Against Equifax Inc. EFX 02-May-13 04-Mar-13 Elect Director Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Ratify Auditors Management Yes For Against Equifax Inc. EFX 02-May-13 04-Mar-13 Amend Omnibus Stock Plan Management Yes For Against Equifax Inc. EFX 02-May-13 04-Mar-13 Amend Omnibus Stock Plan Management Yes For For Equifax Inc. EFX 02-May-13 04-Mar-13 Approve Remuneration Report Management Yes For For AMETEK, Inc. AME 08-May-13 21-Mar-13 Elect Director Management Yes For For AMETEK, Inc. AME 08-May-13 21-Mar-13 Elect Director Management Yes For Withhold AMETEK, Inc. AME 08-May-13 21-Mar-13 Elect Director Management Yes For For AMETEK, Inc. AME 08-May-13 21-Mar-13 Increase Authorized Common Stock Management Yes For Against AMETEK, Inc. AME 08-May-13 21-Mar-13 Approve Remuneration Report Management Yes For For AMETEK, Inc. AME 08-May-13 21-Mar-13 Ratify Auditors Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Elect Director Management Yes For Withhold Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Ratify Auditors Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Ratify Auditors Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Amend Omnibus Stock Plan Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Amend Omnibus Stock Plan Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Increase Authorized Common Stock Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Increase Authorized Common Stock Management Yes For Against Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Approve Remuneration Report Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Approve Remuneration Report Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Require Independent Board Chairman Share Holder Yes Against For Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Require Independent Board Chairman Share Holder Yes Against For Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Provide Right to Act by Written Consent Share Holder Yes Against For Gilead Sciences, Inc. GILD 08-May-13 13-Mar-13 Provide Right to Act by Written Consent Share Holder Yes Against For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For For Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Elect Director Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Ratify Auditors Management Yes For Against Express Scripts Holding Company ESRX 30219G108 09-May-13 11-Mar-13 Approve Remuneration Report Management Yes For Against SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Elect Director Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Elect Director Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Elect Director Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Elect Director Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Elect Director Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Elect Director Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Ratify Auditors Management Yes For Against SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Ratify Auditors Management Yes For Against SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Approve Remuneration Report Management Yes For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Approve Remuneration Report Management Yes For For Synchronoss Technologies, Inc. SNCR 87157B103 13-May-13 15-Mar-13 Elect Director Management Yes For For Synchronoss Technologies, Inc. SNCR 87157B103 13-May-13 15-Mar-13 Elect Director Management Yes For For Synchronoss Technologies, Inc. SNCR 87157B103 13-May-13 15-Mar-13 Elect Director Management Yes For For Synchronoss Technologies, Inc. SNCR 87157B103 13-May-13 15-Mar-13 Ratify Auditors Management Yes For Against Synchronoss Technologies, Inc. SNCR 87157B103 13-May-13 15-Mar-13 Amend Omnibus Stock Plan Management Yes For Against Synchronoss Technologies, Inc. SNCR 87157B103 13-May-13 15-Mar-13 Approve Remuneration Report Management Yes For Against Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For Withhold Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For Withhold Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Elect Director Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Ratify Auditors Management Yes For For Broadcom Corporation BRCM 14-May-13 18-Mar-13 Ratify Auditors Management Yes For For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Declassify the Board of Directors Management Yes For For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Elect Director Management Yes For For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Elect Director Management Yes For For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Elect Director Management Yes For For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Approve Remuneration Report Management Yes For Against CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Ratify Auditors Management Yes For Against CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Reduce Supermajority Vote Requirement Share Holder Yes Against For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Board Diversity Share Holder Yes Against For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Political Contributions and Lobbying Share Holder Yes Against For CF Industries Holdings, Inc. CF 14-May-13 25-Mar-13 Sustainability Report Share Holder Yes Against For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Elect Director Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Approve Remuneration Report Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Approve Remuneration Report Management Yes For For Cummins Inc. CMI 14-May-13 15-Mar-13 Ratify Auditors Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Ratify Auditors Management Yes For Against Cummins Inc. CMI 14-May-13 15-Mar-13 Require Independent Board Chairman Share Holder Yes Against For Cummins Inc. CMI 14-May-13 15-Mar-13 Require Independent Board Chairman Share Holder Yes Against For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For Against Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For Against Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For Against Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For Against Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Elect Director Management Yes For For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Ratify Auditors Management Yes For Against Southwestern Energy Company SWN 21-May-13 04-Apr-13 Approve Remuneration Report Management Yes For For Southwestern Energy Company SWN 21-May-13 04-Apr-13 Approve Omnibus Stock Plan Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For For The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For For The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For For The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For For The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For For The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Elect Director Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Approve Remuneration Report Management Yes For For The Allstate Corporation ALL 21-May-13 22-Mar-13 Amend Omnibus Stock Plan Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Ratify Auditors Management Yes For Against The Allstate Corporation ALL 21-May-13 22-Mar-13 Stock Retention/Holding Period Share Holder Yes Against For The Allstate Corporation ALL 21-May-13 22-Mar-13 Political Lobbying Disclosure Share Holder Yes Against For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Elect Director Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Ratify Auditors Management Yes For Against Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Approve Omnibus Stock Plan Management Yes For Against Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Change Company Name Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 22-May-13 01-Apr-13 Approve Remuneration Report Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For Against Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For Against Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For Against Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For Against Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Elect Director Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Ratify Auditors Management Yes For Against Time Warner Inc. TWX 23-May-13 25-Mar-13 Approve Remuneration Report Management Yes For For Time Warner Inc. TWX 23-May-13 25-Mar-13 Approve Omnibus Stock Plan Management Yes For Against Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For Withhold Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For Withhold Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For Withhold Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For Withhold Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For Withhold Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Elect Director Management Yes For Withhold Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Approve Remuneration Report Management Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Approve Omnibus Stock Plan Management Yes For Against Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 30-May-13 03-Apr-13 Ratify Auditors Management Yes For Against Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Elect Director Management Yes For Withhold Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Elect Director Management Yes For Withhold Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Elect Director Management Yes For For Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Elect Director Management Yes For For Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Amend Omnibus Stock Plan Management Yes For For Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Approve/Amend Executive Incentive Bonus Plan Management Yes For Against Las Vegas Sands Corp. LVS 05-Jun-13 12-Apr-13 Approve Remuneration Report Management Yes For Against ServiceNow, Inc. NOW 81762P102 06-Jun-13 08-Apr-13 Elect Director Management Yes For For ServiceNow, Inc. NOW 81762P102 06-Jun-13 08-Apr-13 Elect Director Management Yes For For ServiceNow, Inc. NOW 81762P102 06-Jun-13 08-Apr-13 Elect Director Management Yes For For ServiceNow, Inc. NOW 81762P102 06-Jun-13 08-Apr-13 Approve Omnibus Stock Plan Management Yes For Against ServiceNow, Inc. NOW 81762P102 06-Jun-13 08-Apr-13 Ratify Auditors Management Yes For For salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Elect Director Management Yes For For salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Elect Director Management Yes For For salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Elect Director Management Yes For For salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Declassify the Board of Directors Management Yes For For salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Approve Omnibus Stock Plan Management Yes For Against salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Ratify Auditors Management Yes For Against salesforce.com, inc. CRM 79466L302 06-Jun-13 06-May-13 Approve Remuneration Report Management Yes For Against Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Elect Director Management Yes For Withhold Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Elect Director Management Yes For Withhold Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Elect Director Management Yes For Withhold Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Ratify Auditors Management Yes For Against Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Approve Remuneration Report Management Yes For Against Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Declassify the Board of Directors Share Holder Yes Against For Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Require a Majority Vote for the Election of Directors Share Holder Yes Against For Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Require Independent Board Chairman Share Holder Yes Against For Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Adopt Proxy Access Right Share Holder Yes Against Against Netflix, Inc. NFLX 64110L106 07-Jun-13 10-Apr-13 Reduce Supermajority Vote Requirement Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Elect Director Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Ratify Auditors Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Approve Remuneration Report Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Approve/Amend Executive Incentive Bonus Plan Management Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Amend Articles/Bylaws/Charter - Call Special Meetings Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Stock Retention/Holding Period Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Require Independent Board Chairman Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 07-Jun-13 11-Apr-13 Claw-back Compensation in Specified Circumstances Share Holder Yes Against For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Elect Director Management Yes For For Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Approve Restricted Stock Plan Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Approve Restricted Stock Plan Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Approve Remuneration Report Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Approve Remuneration Report Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Ratify Auditors Management Yes For Against Affiliated Managers Group, Inc. AMG 11-Jun-13 19-Apr-13 Ratify Auditors Management Yes For Against Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For For Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For For Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For For Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For For Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For For Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For Withhold Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For For Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Elect Director Management Yes For Withhold Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Approve Remuneration Report Management Yes For Against Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Advisory Vote on Say on Pay Frequency Management Yes Three Years One Year Facebook, Inc. FB 30303M102 11-Jun-13 16-Apr-13 Ratify Auditors Management Yes For Against Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For Against Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For Against Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Elect Director Management Yes For Against Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Ratify Auditors Management Yes For Against Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Approve Remuneration Report Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Approve/Amend Executive Incentive Bonus Plan Management Yes For Against Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Amend Omnibus Stock Plan Management Yes For For Biogen Idec Inc. BIIB 09062X103 12-Jun-13 15-Apr-13 Stock Retention/Holding Period Share Holder Yes Against For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Elect Director Management Yes For For Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Ratify Auditors Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Ratify Auditors Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Approve Remuneration Report Management Yes For Against Autodesk, Inc. ADSK 13-Jun-13 19-Apr-13 Approve Remuneration Report Management Yes For Against Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For Withhold Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For Withhold Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For Withhold Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For Withhold Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For For Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For For Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For Withhold Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Elect Director Management Yes For For Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Ratify Auditors Management Yes For Against Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Approve Remuneration Report Management Yes For For Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Amend Omnibus Stock Plan Management Yes For For Movado Group, Inc. MOV 13-Jun-13 17-Apr-13 Approve/Amend Deferred Share Bonus Plan Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Approve Allocation of Income and Dividends Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Elect Director Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Amend Articles to: (Japan) Management Yes For For Toyota Motor Corp. 14-Jun-13 28-Mar-13 Approve Annual Bonus Pay for Directors/Statutory Auditors Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John, Zader, President Date August 28, 2013 * Print the name and title of each signing officer under his or her signature.
